       Case: 5:20-cv-02407-JPC Doc #: 67 Filed: 06/03/21 1 of 2. PageID #: 2076




                         UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF OHIO
                               EASTERN DIVISION

  SKYWORKS, LTD, et al.,                  )   Case No. 5:20-cv-2407
                                          )
           Plaintiffs,                    )   Judge J. Philip Calabrese
                                          )
  v.                                      )   Magistrate Judge
                                          )   Carmen E. Henderson
  CENTERS FOR DISEASE                     )
  CONTROL AND PREVENTION,                 )
  et al.,                                 )
                                          )
           Defendants.                    )
                                          )

                             AMENDED JUDGMENT

        For the reasons set forth in its separate Opinion and Order entered on March

10, 2021, the Court concludes that the Centers for Disease Control and Prevention

exceeded the scope of its authority under Section 361(a) of the Public Health Services

Act, 42 U.S.C. § 264(a), by adopting and enforcing a nationwide eviction moratorium

in orders dated September 4, 2020, January 29, 2021, and March 31, 2021. Because

these orders exceed the CDC’s statutory authority, the Court declares that they are

invalid.    This amended judgment binds the parties, including their respective

members, wherever they may be.

        SO ORDERED.
    Case: 5:20-cv-02407-JPC Doc #: 67 Filed: 06/03/21 2 of 2. PageID #: 2077




Dated: June 3, 2021




                                    J. Philip Calabrese
                                    United States District Judge
                                    Northern District of Ohio




                                       2
